Citation Nr: 1145121	
Decision Date: 12/09/11    Archive Date: 12/14/11	

DOCKET NO.  07-12 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, claimed as secondary to hallux rigidus of the right great toe.

2.  Entitlement to service connection for a low back disorder, claimed as secondary to hallux rigidus of the right great toe.

3.  Entitlement to service connection for a hip disorder, claimed as secondary to hallux rigidus of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to January 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

This case was previously before the Board in June 2010, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Upon review of this case, it would appear that the Veteran seeks entitlement to an increased evaluation for service-connected hallux rigidus of the right great toe.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.  

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.



REMAND

A review of the record in this case raises some questions as to the exact nature and etiology of the Veteran's claimed left ankle, low back, and hip disabilities.

In that regard, at the time of the Board's prior remand in June 2010, it was requested that the RO/AMC obtain all VA and private inpatient and outpatient treatment records since May 2009.  Following receipt of those records, the Veteran's entire claims folder was to have been returned to the VA examiner who conducted a February 2008 examination.  That VA examiner was to address and consider the Veteran's account and description of his working conditions, as well as a May 22, 2008 opinion of a VA physiatrist, and specifically state if either or both changed his opinion regarding the nexus between the Veteran's claimed left ankle, low back, and hip disabilities and his service-connected right great toe disorder.  Should the examiner reject his May 2008 opinion, the examiner was to provide a rationale for that rejection.  Finally, the VA examiner was to provide an additional opinion addressing whether the Veteran's claimed left ankle, low back, and/or hip disabilities were at least as likely as not proximately due to, the result of, or aggravated (i.e., permanently increased in severity beyond natural progress) by hallux rigidus of the right great toe.

In response to the Board's request, a VA examiner, in August 2010, indicated that the Veteran's service-connected right great toe hallux rigidus impairment was mild at worst, and did not seem to have impacted the appellant's work.  Further noted was that it was less likely that the service-connected hallux rigidus of the right great toe, in and of itself, had materially aggravated the Veteran's claimed left ankle, low back and hip disabilities.  

Regrettably, contrary to the remand instructions, the examiner did not specifically consider the Veteran's working conditions, or the fact that the appellant has argued that the strain on his left ankle, low back, and hips encountered while working for the United States Postal Service was reduced by the fact that the carts which he typically pushed were on rollers, and that the vast majority of mail bags he handled weighed no more than 50 pounds.  

Moreover, contrary to the remand instructions, the VA examiner did not specifically address the May 22, 2008 opinion of a VA physiatrist that the Veteran's problems were "postural and mechanical," starting from his feet and working their way "up the kinetic chain."

A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Moreover, a remand by the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand, either personally, or as head of the Department.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Under the circumstances, an attempt to obtain a clarifying opinion will be made prior to a final adjudication of the Veteran's claims for service connection.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records since June 2011 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to secure these records must be documented in the file.  If the RO/AMC cannot obtain such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The Veteran must then be given an opportunity to respond.  

2.  The Veteran's entire claims folder should then be furnished to the same VA examiner who provided the August 2010 addendum opinion (or other appropriate VA examiner, should that examiner be unavailable).  Following a review of the Veteran's claims folder, the examiner must provide an additional addendum opinion addressing whether the Veteran's claimed left ankle, low back, and/or hip disabilities are at least as likely as not proximately due to, the result of, or aggravated (i.e., permanently increased in severity beyond natural progress) by the Veteran's hallux rigidus of the right great toe.  In rendering that opinion, the examiner must specifically address and consider the Veteran's account and description of his working conditions with the United States Postal Service, as well as the aforementioned May 22, 2008 opinion of a VA physiatrist.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.

3.  The RO/AMC must then review the requested addendum opinion to ensure that it is in complete compliance with the directives of this REMAND.  If it is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

4.  Thereafter, the RO/AMC must readjudicate the Veteran's claims for service connection for chronic left ankle, low back, and hip disabilities.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant action taken on the claims for benefits since June 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



